UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Joseph Lubeck, ef al.,

Plaintiff,

V. Case No. 1:19cv748
Emergent Network Defense, Inc., Judge Michael R. Barrett

Defendant.

CIVIL MINUTES
on a Default Judgment Motion

HONORABLE MICHAEL R. BARRETT, UNITED STATES DISTRICT JUDGE
COURTROOM DEPUTY: Barbara Crum

LAW CLERK: Kathleen Bedree

COURT REPORTER: Maryann Maffia, Official

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE: December 2, 2019 TIME: dU em- JS!

Attorney for Plaintiff(s) Attorney for Defendant(s):

Doud Burles Kewell Cran. - Share holder of Company
WITNESSES
PROCEDURES

‘N_Counsel Present for Plaintiff; dft did not appear
‘\__Motion heard: ‘\_Motion for Default Judgment (Doc. 5 )
Court's decision to follow.
‘\v__Court ordered in open court that_tMmatln & be Nill Penoirg a
PL_wnm Set 1245)19 ¢ 1Dam :

Remarks:
